THE COURT.
It appearing from the return filed by the attorney general that petitioner is lawfully incarcerated by reason of an order made by the Adult Authority of the State of California suspending the parole of petitioner, it is the unanimous opinion of this court that the writ of habeas corpus be discharged and petitioner be remanded to the custody of the Chief of Police of the City and County of San Francisco. Copies of the transcript of the hearing in the lower court, filed in this court this date, may be returned to petitioner.
It is so ordered.